DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MAURICE HERMAN,
                            Appellant,

                                    v.

              BROWN ROBERT, LLP and SETH ROBERT,
                          Appellees.

                              No. 4D21-2290

                              [July 14, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE 14-015537.

  Jack Kallus of Becker & Poliakoff, P.A., Coral Gables, and Juan
Ramirez, Jr. of ADR Miami, LLC, Miami, for appellant.

    Connis O. Brown, III and Seth P. Robert of Brown Robert, LLP, Fort
Lauderdale, and D. David Keller of Keller Landsberg PA, Fort Lauderdale,
for appellees.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.